DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 3/16/22.  As directed by the amendment, claim 1 has been amended; claims 6 and 7 have been cancelled.  Claims 1-6, 8 and 9 are pending in this application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 is rejected because the limitation “…the strength layer is made according to the contour of a soft material.…” renders the claim indefinite because it is not clear what “a contour of a soft material “ is, without any further clarity in the Specification.   All structural elements of the invention must be clearly identified and positively recited in the claim language. It appears the limitation may be a typographic error.  For purposes of examination we are interpreting the limitation to mean “…the strength layer is configured to be made according to the contour of the bottom of the foot….”. Appropriate clarification is required.

Regarding claim 2, the term “soft material” is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination the examiner understands the term to mean “resilient/flexible”

Any remaining claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being dependent from a rejected base claim.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 102 AIA 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated as best can be understood, by Walborn US 2015/0075030 (hereinafter Walborn). 

Regarding claim 1, Walborn discloses an orthopedic insole (Abstract) comprising at least one strength layer (paragraph 0047 and 0058) and at least one shock absorbing layer (208), wherein the strength layer (204) comprises a heel portion (as seen in annotated Figure 4) and the shock absorbing layer (208) comprises a plurality of shock absorbing cells (216, as seen in annotated Figures 4, 6 and 7), an arch portion, configured to contour and fit a plantar or bottom surface of a foot of an individual to provide arch support (as seen in annotated Figures 3, 4, 6 and 7- the arch portion of Walborn is capable of “fitting” the 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A plurality of shock absorbing cells.)][AltContent: arrow][AltContent: textbox (Heel portion)]
    PNG
    media_image1.png
    365
    631
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: arrow][AltContent: textbox (Adjustment layer)][AltContent: arrow][AltContent: textbox (Strength layer)][AltContent: textbox (Shock absorbing layer)]
    PNG
    media_image2.png
    336
    400
    media_image2.png
    Greyscale

Walborn is silent to a structure of which is determined by a gait analysis wherein the gait analysis and a determination of the individual's weight transfer trajectory includes disposing a thin film into the individual's shoes to record the pressure distribution, and the structure of the shock absorbing cells is determined after obtaining the individual's weight transfer trajectory and analyzed movements associated with the individual's joints and muscles, a video processing unit configured to observe and analyze the movements associated with the individual's joints and muscles.
Examiner notes that “… a structure of which is determined by a gait analysis wherein the gait analysis and a determination of the individual's weight transfer trajectory includes disposing a thin film into the individual's shoes to record the pressure distribution, and the structure of the shock absorbing cells is determined after obtaining the individual's weight transfer trajectory and analyzed movements associated with the individual's joints and muscles, a video processing unit configured to observe and analyze the movements associated with the individual's joints and muscles…” are product by process limitations. The process by which a product is made is not germane to the patentability of the product. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the positively recited patentably defining structural elements of the product itself.
Regarding claim 2, as best can be understood, Walborn discloses a formable soft material (paragraph 0062 of Walborn), however, the examiner notes the claim includes product by process limitations. The process by which a product is made is not germane to the patentability of the product. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the positively recited patentably defining structural elements of the product itself. Limitations such as“…the strength layer is made according to the contour of a soft material.….” are process limitations in a product claim and therefore they carry no patentable weight.
.the strength layer is made according to the contour of a soft material…” are process limitations in a product claim therefore they carry no patentable weight.
Regarding claim 3, Walborn discloses the strength layer is made of a thermoformable material (paragraph 0058 of Walborn), and manufactured through an injection molding process.
Regarding claim 3 the examiner notes the claim includes product by process limitations. The process by which a product is made is not germane to the patentability of the product. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the positively recited patentably defining structural elements of the product itself. Limitations “…manufactured through an injection molding process ….” Process limitations in a product claim therefore they carry no patentable weight.
Examiner notes that the processes: “….can be manufactured through an injection molding process…” are process limitations in a product claim therefore they carry no patentable weight.
Regarding claim 4, as best can be understood, Walborn discloses the individual's foot contour is configured to provide to an electronic device electrically -2-Application No. 15/298,153connected to the soft material (paragraph 0062 of Walborn), and the strength layer is made through a 3D printing process.  

Regarding claim 4, the examiner notes the claim includes product by process limitations. The process by which a product is made is not germane to the patentability of the product. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the positively recited patentably defining structural elements of the product itself. Limitations “…the individual's foot contour is configured to provide to an electronic device electrically; and the strength layer is made through a 3D printing process ….” Process limitations in a product claim therefore they carry no patentable weight.

Examiner notes that the processes: the individual's foot contour is configured to provide to an electronic device electrically, and the strength layer is made through a 3D printing process …” are process limitations in a product claim therefore they carry no patentable weight.

Regarding claim 5, as best can be understood, Walborn discloses the strength layer (paragraph 0058, 0059 and 0060), the examiner notes the claim includes product by process limitations. The process by which a product is made is not germane to the patentability of the product. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the positively recited patentably defining structural elements of the product itself. Limitations “…the strength layer is made through a vacuum pressing process, in which the strength layer is heated up to a predetermined temperature, put on top of a cast, and pressed under a vacuum condition to form the 3D contour….” Process limitations in a product claim therefore they carry no patentable weight.
Examiner notes that the processes: “….the strength layer is made through a vacuum pressing process, in which the strength layer is heated up to a predetermined temperature, put on top of a cast, and pressed under a vacuum condition to form the 3D contour…” are process limitations in a product claim therefore they carry no patentable weight.
Regarding claim 8, as best can be understood, Walborn discloses an adjusting layer (206, paragraph 0046, as seen in Figure 4 of Walborn) to supplement the strength layer (204, paragraph 0044) and the shock absorbing layer (208, paragraph 0044) to make adjustments (removal and replacement of cells 216) to the orthopedic insole (paragraphs 0030 and 0046, as seen in Figure 4 of Walborn).
Regarding claim 9, as best can be understood, Walborn discloses all the structural limitations of the claim as written, however, the examiner notes the claim includes product by process limitations. The process by which a product is made is not germane to the patentability of the product. If the product in the product-individual's foot contour is configured to provide to an electronic device electrically connected to the soft material, and the strength layer is made through a vacuum-press molding process ….” Are process limitations in a product claim therefore they carry no patentable weight.

Examiner notes that the processes: individual's foot contour is configured to provide to an electronic device electrically connected to the soft material, and the strength layer is made through a vacuum-press molding process …” are process limitations in a product claim therefore they carry no patentable weight.

RESPONSE TO ARGUMENTS
Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the current rejection and/or the manner in which prior art references have been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732